Citation Nr: 9907940	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-30 761	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had verified active service from September 1984 
to May 1988 and from September 1988 to September 1992.  This 
appeal arises from a May 1997 rating action in which the RO 
denied service connection for bronchitis. 


REMAND

The veteran contends, in effect, that he currently suffers 
from bronchitis which had its onset in service.  Initially, 
the Board of Veterans' Appeals (Board) notes that the 
veteran's DD214 indicates active service prior to 1984 for 3 
years, 2 months, and 27 days.  There are service medical 
records dating back to 1981 currently in the claims file.  
This period of active service has not been verified by the 
RO.  In order to properly adjudicate this claim, this period 
of the veteran's active service must be verified.   

A review of the veteran's service medical records reveals 
that in March 1985, February 1986, January 1987, May 1988, 
and June 1990 the veteran was diagnosed with bronchitis.  

A supporting statement dated in September 1997 was received 
from the veteran's stepmother.  She stated that she worked as 
a medical technologist in the allergy practice of a private 
physician from 1970 to 1995.  She claimed that during and 
subsequent to service, the veteran experienced many episodes 
of bronchitis.  Since she worked for an allergist, she would 
on several occasions obtain antibiotics 
to help alleviate the veteran's bronchitis.  She noted that 
the veteran was never seen by this physician, and that the 
physician has since passed away.

In a November 1997 treatment record from the WCA Healthcare 
System, the veteran complained of bronchitis two times a year 
with cough, full chest, difficulty in breathing, and nasal 
drainage.  On examination, he was alert with audible 
wheezing.  The impression was asthmatic bronchitis.   

Based on the diagnoses of bronchitis in service, the 
statement by the veteran's stepmother of continuing episodes 
of bronchitis subsequent to service, and a current diagnosis 
of bronchitis, the Board finds that a VA examination is 
necessary to determine the nature and etiology of the 
veteran's bronchitis.  The case is REMANDED for the following 
development:

1.  The RO should contact the Service 
Department and request them to verify the 
period of active service prior to 1984 
indicated in the veteran's DD214 as 3 
years, 2 months, and 27 days.  The 
response from the Service Department, 
NPRC, should be placed in the claims 
folder.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may have treated him for bronchitis 
after November 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

3.  Thereafter, the veteran should be 
afforded a special VA respiratory 
examination.  The claims folder and a 
copy of the REMAND order must be made 
available to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
military and medical history.  All 
clinical findings should be reported in 
detail.  The examiner should render an 
opinion for the record as to whether it 
is as least as likely as not that the 
veteran's in-service episodes of 
bronchitis were the early manifestations 
of any currently diagnosed bronchitis.  
The clinical findings and reasons upon 
which the opinion is based should be 
clearly set forth.

4.  Following completion of these 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
all requested medical records have not 
been obtained or the requested 
examination does not include all comments 
and medical opinion requested, 
appropriate corrective action should be 
taken.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The purpose of this remand is to obtain clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








- 5 -


